Citation Nr: 0124252	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  98-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
lumbar spine injury, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
residuals of a lumbar spine injury and assigned a 10 percent 
rating effective from March 1994.  A March 2001 rating 
decision increased the evaluation for the back disability to 
40 percent effective February 25, 1998.

This case was previously before the Board and was remanded 
for additional development in March 2000.  That development 
having been completed, the case is now ready for appellate 
review. The appellant testified before the undersigned member 
of the Board at a hearing on November 4, 1999.  A transcript 
of that hearing has been associated with the claims folder.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. Prior to February 3, 1998, the veteran's residuals of a 
lumbar spine injury were manifested by no more than 
characteristic pain on motion, slight limitation of 
motion, and mild neurological deficit.  There was no 
showing of muscle spasm.

3. From February 3, 1998, the veteran's residuals of a lumbar 
spine injury are manifested by severe pain with increasing 
frequency, moderate to severe limitation of motion and 
severe neurological deficit.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent prior to February 3, 1998 for residuals of a 
lumbar spine injury are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5289, 5292, 5293, and 5295 (2001).

2. The criteria for a disability rating of 40 percent (but no 
more) from February 3, 1998 for residuals of a lumbar 
spine injury are met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5289, 5292, 5293, and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 38 U.S.C.A. § 5100 et seq.; see Duty 
to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326). The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA also includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board finds that the VA's duties, as set out in the VCAA, 
have nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the July 1998 
rating decision, the September 1998 Statement of the Case, 
the March 1999 and March 2001 Supplemental Statements of the 
Case, and the March 2001 rating decision of what would be 
necessary, evidentiary wise, for the assignment of an 
increase in the disability evaluation.  The notices sent to 
the veteran discussed the available evidence and the criteria 
that would need to be met for a higher disability evaluation.  
In addition, the veteran presented testimony and argument at 
a November 1999 Board hearing.  The Board therefore concludes 
that the veteran was adequately informed of the information 
and evidence needed to substantiate his claims, and the RO 
complied with VA's notification requirements.  Thus, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
Throughout the pendency of this appeal, the veteran has cited 
to sources of treatment for his service-connected disability 
including outpatient treatment notes The record reflects that 
the veteran has submitted treatment records from some of 
these sources, and the RO has requested additional treatment 
records from these sources; thus, the Board finds that the RO 
provided the requisite assistance to the veteran in obtaining 
the cited treatment records.  In fact, it appears that all 
such evidence identified by the veteran relative to his claim 
has been obtained and associated with the claims folder.  The 
veteran was afforded VA orthopedic examinations in 1998 and 
2000 to assess the severity of his service-connected 
disability.  

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 91994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet App 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider all evidence of record.  The Court 
noted that a claim for increased rating is a new claim, which 
is based upon facts different from those relied upon in a 
prior final denial of the veteran's claim.  Original claims 
are, as matter of law, those placed into appellate status by 
virtue of a NOD expressing disagreement with the initial 
rating awards and never ultimately resolved until the Board 
decision on appeal.  See Fenderson at 125 (citations 
omitted).  At the time of an initial rating, "separate 
ratings can be assigned for separate periods of time based on 
the facts found," a practice known as "staged" ratings."  See 
Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 3.500).  The 
issue before the Board involves an initial rating.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2001). 

II.  Evidence

The veteran's service medical records show that he complained 
of back pain sustained while doing heaving lifting in January 
1991.  The veteran's separation examination report dated in 
March 1991 indicated these complaints and noted that he 
veteran had not experienced back pain in the past week. 
Treatment records from February 1991 indicate the veteran was 
seeking treatment for his low back pain.

In April 1994 the veteran filed a claim of service connection 
for residuals of his lumbar spine injury.  

A Magnetic Resonance Imaging (MRI) examination report dated 
in February 1993 indicates a normal lumbar spine with normal 
discs.  Treatment notes from January 1993 to September 1993 
show complaints of low back pain.  The January 1993 treatment 
notes indicate the veteran had a slight decreased range of 
motion of the lumbar spine with pain on motion.  There was 
tenderness over the lower lumbar spine and at the origin of 
the right sciatic nerve.  There was no evidence of muscle 
weakness of the lower extremities, no difficulty standing on 
tiptoes, and ankle and knee jerks were +3 bilaterally.  The 
treating physician offered a diagnosis of acute herniated 
lumbar disc and the veteran was given a prescription for pain 
medication.  Treatment notes from February and March 1993 
indicate treatment for slight back pain and stiffness, with 
some improvement with medication.

An X-ray report from April 1994 shows an unremarkable lumbar 
spine with no evidence of fracture, subluxation, or 
destructive process.   The veteran underwent a VA examination 
in November 1994.  The veteran complained of a chronic sense 
of discomfort and weakness in his back and of once or twice a 
year having a flare-up requiring bed rest and missing time 
from work.  The veteran reported that he was not currently 
taking any pain medication  Straight leg raising was positive 
at 30 degrees on the right and negative on the left.  All 
joints showed a normal range of motion.  Deep tendon reflexes 
were brisk and normal.  The diagnosis was current low back 
pain.

VA outpatient treatment notes dated from October 1996 to 
December 1996 indicate that the veteran was continuing to 
complain of lower back pain.  The veteran complained of 
severe pain and that sometimes it prevented him from walking. 
He was treated with Tylenol.

On February 3, 1998, the veteran underwent a VA examination.  
The veteran reported that the pain has been gradually getting 
worse since he first injured his back in 1991.  The pain is 
in his lower back and buttocks and sometimes radiates down to 
the right foot.  The veteran also reported episodes of 
passing out.  The veteran was able to walk with barely a 
limp.  He was able to walk on his tiptoes and heels with 
assistance.  Range of motion of the back was as follows: 
flexion to 50 degrees, extension 25 degrees, right and left 
bending 30 degrees, rotation 30 degrees bilaterally.  
Straight leg raising was 80 degrees bilaterally.  
Neurological examination indicated that he did have sensation 
in both extremities.  Knee and ankle jerk were brisk and 
equal.  He had good muscle power in the lower extremities.  
There was no guarding of the back on examination.  There were 
complaints of numbness and weakness of the right leg that 
could not be confirmed objectively.  A February 1998 X-ray 
showed no significant change since the April 1994 X-ray 
report.  There was no significant abnormality of the lumbar 
spine or sacroiliac joints.

Treatment notes dated from January 1998 to December 1998 
indicate further treatment for back pain.  A February 25, 
1998 treatment note reflects positive straight leg raising 
test on the right and complaints of constant back pain.  Deep 
tendon reflexes were present and equal and motor system was 
5/5 in both lower extremities.  Coordination was within 
normal limits.  Treatment notes in May, June, and November 
1999 indicate the veteran was seeking treatment for radicular 
symptoms.  Assessments included radiculitis and possible 
herniated nucleus pulposus (HNP).

In November 1999, the veteran testified at a hearing before 
the Board.  He testified that he was receiving treatment 
including from a neurologist at the VA Medical Center in 
Decatur, Georgia.  He described to pain on motion and back 
spasm, and pain that prevents him from sleeping.  He 
indicated that he experiences severe flare-up approximately 
once a month lasting a day or so.  He takes Motrin, Tylenol 
and aspirin for the pain.

Fee basis electrodiagnostic testing in November 2000 
indicated that there was a chronic denervation of the right 
L5-S1 myotomes.  There is a chronic L5-S1 radiculopathy, but 
all other motor responses that were tested were normal.  

The veteran underwent a fee basis examination in November 
2000.  The veteran reported that the pain was constant and 
that he had trouble standing and riding in a car.  The 
veteran indicated that the right side pain was worse than the 
left.  There was some muscle spasm.  The veteran reported 
pain as high as 10 on a scale of 1 to 10.  The pain radiates 
down the right leg and there is numbness in the right foot.  
An MRI showed  a disc protrusion at L4-L5 and L5-S1.  He 
takes painkillers and a muscle relaxant.  The examination 
revealed normal strength bilaterally in the legs.  Sensory 
examination revealed decreased light touch and pinprick in 
the distal right lower leg from the knee down to the toes.  
The veteran has 2+ patellar reflexes bilaterally, the left 
ankle jerk is 2+ the right ankle jerk is 1+.  The veteran had 
a positive leg raise test on the right at 30 degrees and on 
the left at 45 degrees.  Palpation of the lumbar spine does 
reveal muscle spasm.  The examiner noted the neurological 
finding of chronic L5-S1 radiculopathy.  The examiner 
described the severity as moderate to severe.  There was 
evidence of sciatic neuropathy with characteristic shooting, 
radiating pain on leg raising.  Range of motion of the back 
was as follows: flexion was 20 degrees forward, extension was 
10 degrees, lateral rotation was 30 degrees to the right and 
40 degrees to the left, lateral flexion was 30 degrees to the 
right and 45 to 50 degrees on the left.  There was no listing 
of the spine.  The examiner noted that the veteran 
experiences some functional loss due to pain and that his 
strength, speed, coordination, and endurance are all reduced.  
The degree of loss during flare-ups is severe, sometimes 
requiring rest, sometimes lasting 15 minutes, sometimes 
longer.

III.  Analysis

Limitation of motion of the lumbar spine is rated under DC 
5292.  It authorizes ratings of 10 percent for slight, 20 
percent for moderate, and 40 percent for severe limitation of 
range of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 
5292 (2000). 

Diagnostic Code 5289 provides a 40 percent disability rating 
for favorable ankylosis of the lumbar spine and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, DC 5289 
(2000).  

The Rating Schedule also provides a compensable rating for 
intervertebral disc syndrome when it is shown to be mild (10 
percent), moderate with recurring attacks (20 percent), 
severe with recurring attacks and intermittent relief (40 
percent), or pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  See 
38 C.F.R. § 4.71, Diagnostic Code 5293 (2000

The Rating Schedule provides a compensable rating for 
lumbosacral strain when there is evidence of characteristic 
pain on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or listing of the whole spine 
to the opposite side with a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).  
See 38 C.F.R. § 4.71, Diagnostic Code 5295 (2000).  

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2000).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The medical evidence in the claims folder reveals that the 
veteran sought treatment for his low back pain in 1994 and 
1996 but there are no treatment notes in the file indicating 
specific treatment for back pain between 1996 and February 
1998.  The veteran underwent a VA examination in early 
February 1998 and there is a treatment note indicating that 
he sought treatment for and was complaining of an increased 
in his pain and disability on February 25, 1998.

A.  Increased rating prior to February 3, 1998

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2001).

Back symptomatology exhibited prior to February 3, 1998 was 
slight or mild in degree.  The veteran had only slight 
limitation of motion and slight tenderness of the lumbar 
spine when seen from 1991 to 1996.  The November 1994 VA 
examination report indicates a normal range of motion of all 
joints.  This limitation of motion does not more closely 
approximate moderate limitation of motion which would be 
required for a disability rating of greater than 10 percent 
under DC 5289.

Under DC 5293 a 10 percent rating is assigned for mild 
invertebral disc syndrome, a higher rating of 20 percent is 
not warranted unless there is moderate invertebral disc 
syndrome with recurring attacks.  The veteran indicated in 
1994 to the VA examiner that he felt a chronic sense of 
weakness and that once or twice a year he would have a flare-
up that resulted in missing work.  However, objective testing 
did not reveal significant pain or weakness in the spine.  
Degenerative disc disease was suspected, but not confirmed by 
diagnostic testing during this period.  The exhibited 
neurological findings did not approximate moderate 
invertebral disc syndrome with recurring attacks prior to 
February 3, 1998.

Under DC 5295 a 10 percent rating is assigned for lumbosacral 
strain with characteristic pain on motion, a higher rating, 
of 20 percent, is not warranted unless there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  There is no medical 
evidence prior to February 3, 1998 that the veteran 
experienced muscle spasm on extreme forward bending, and no 
showing of loss of lateral spine motion in the standing 
position.  Therefore, the Board concludes that under DC 5295, 
the veteran is entitled to a 10 percent rating and no higher 
for his residuals of a lumbar spine injury, prior to February 
3, 1998.

Functionally, see DeLuca v. Brown, supra, the Board does not 
find symptoms more closely approximating moderate, severe, or 
pronounced invertebral disc syndrome, or muscle spasm or 
severe lumbosacral strain.  The Board does acknowledge that 
the veteran had low back pain since discharge from the 
service but in light of the relative slight limitation of 
motion, and lack of objective signs of pain on motion, the 
Board finds that this pain does not functionally limit the 
veteran's activities more than is described above as 10 
percent disabling.

Therefore, the Board finds that prior to February 3, 1998, 
the veteran's residuals of a lumbar spine injury are 10 
percent disabling and no higher, utilizing all relevant 
diagnostic codes.  38 C.F.R. §§  4.59, 4.71a DC 5289, 5292, 
5293, 5295 (2001).


B.  Increased rating subsequent to February 3, 1998

By rating decision dated in March 2001, the RO granted an 
increase in the veteran's disability rating for residuals of 
lumbar spine injury to 40 percent disabling effective 
February 25, 1998.

There is no medical evidence in the claims folder showing 
ankylosis of the lumbar spine either favorable or unfavorable 
and therefore a disability rating under DC 5289 is not 
appropriate.  38 C.F.R. § 4.71a, DC 5289 (2001).

The highest possible schedular rating based on limitation of 
motion of the lumbar spine is 40 percent and therefore the 
Board finds no basis on which to grant an increase based on 
limitation of motion since the veteran's disability is 
already evaluated as 40 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5292 (2001).

Similarly, the highest possible schedular rating for 
lumbosacral strain is 40 percent and therefore the Board 
finds no basis on which to grant an increased based on 
lumbosacral strain.  38 C.F.R. § 4.71a, DC 5295 (2000).

Under DC 5293 a rating of 40 percent is assigned for severe 
invertebral disc syndrome with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).  A 
higher rating, of 60 percent, is warranted where there is 
medical evidence showing pronounced degenerative disc disease 
with sciatic neuropathy, demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings.  Id.  The 
neurological examination did determine the veteran to be 
suffering from chronic radiculopathy at L5-S1.  The fee basis 
examiner was able to demonstrate muscle spasm on palpation, 
and observed characteristic pain on straight leg raising that 
suggested sciatic neuropathy.  The veteran did not have 
absent ankle jerk.  The examiner noted the severity of the 
invertebral disc syndrome to be moderate to severe.  There 
was no listing of the spine.  The Board finds that the 
veteran's disability most closely approximates severe 
invertebral disc syndrome and does not more closely 
approximate pronounced invertebral disc syndrome.  The 
veteran does have some of the symptoms described as relevant 
under DC 5293, but the 
examiner described the veteran's disability as moderate to 
severe and the veteran does not show absent ankle jerk. 

Functionally, see DeLuca v. Brown, supra, the Board does not 
find symptoms creating impairment more closely resembling 
pronounced invertebral disc syndrome that would warrant a 60 
percent disability evaluation. The examiner noted that 
significant exacerbations of the veteran's symptoms occur 
about once or twice a week lasting sometimes 15-20 minutes.  
However, even during flare-ups, the disability was not 
characterized as greater than severe.  There was no 
suggestion of pronounced symptomatology.  The Board finds 
that pronounced invertebral disc syndrome is not shown or 
approximated.  

While the Board does not find that a rating in excess of 40 
percent is demonstrated, it finds that the criteria for the 
40 percent rating were met or nearly approximated by February 
3, 1998.  The February 3, 1998 VA examination indicates 
flexion was limited to 50 degrees, extension to 25 degrees, 
right and left bending to 30 degrees, and rotation to 30 
degrees bilaterally.  The examiner noted that the veteran had 
subjective complaints of pain numbness and weakness in the 
right lower extremity and recommended further neurological 
testing.  Subsequent testing found degenerative disc disease 
of the spine and resolving doubt in the veteran's favor, the 
Board finds that the February 3, 1998 VA physical examination 
report represents the initial showing of severe back 
disability.  

The Board finds that the criteria for a disability rating in 
excess of 40 percent for residuals of a lumbar spine injury 
subsequent to February 3, 1998 are not met.  38 C.F.R. §§  
4.40, 4.45. 4.59. 4.71a, Diagnostic Codes (DC) 5289, 5292, 
5293, and 5295. (2001)



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a lumbar spine injury prior to 
February 3, 1998, is denied.

Entitlement to a disability evaluation 40 percent for 
residuals of a lumbar spine injury prior to February 3, 1998, 
is granted, subject to the regulations governing the award of 
monetary benefits




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

